United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 13-2497
                       ___________________________

                            United States of America

                       lllllllllllllllllllll Plaintiff - Appellee

                                          v.

                              Steven Edward Gwin

                     lllllllllllllllllllll Defendant - Appellant
                                     ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Springfield
                                 ____________

                             Submitted: July 30, 2014
                              Filed: August 4, 2014
                                  [Unpublished]
                                  ____________

Before MURPHY, BOWMAN, and BENTON, Circuit Judges.
                         ____________

PER CURIAM.

      Steven Gwin pleaded guilty to fraud and money-laundering charges under a
written plea agreement that contained an appeal waiver, and the District Court1

      1
       The Honorable Dean Whipple, United States District Judge for the Western
District of Missouri.
sentenced him in accordance with the plea agreement. Counsel has moved to
withdraw and has filed a brief under Anders v. California, 386 U.S. 738 (1967),
arguing that Gwin’s guilty plea was involuntary and challenging the finding of guilt.

       First, we conclude that the challenge to the voluntariness of Gwin’s plea is not
cognizable because he did not move to withdraw his guilty plea below. See United
States v. Umanzor, 617 F.3d 1053, 1060 (8th Cir. 2010) (noting that a defendant may
not challenge the voluntariness of his plea for the first time on direct appeal if he did
not move to withdraw his guilty plea in the district court). Further, after careful
de novo review, we enforce the appeal waiver as to Gwin’s challenge to the finding
of guilt. See United States v. Andis, 333 F.3d 886, 889–90 (8th Cir.) (en banc)
(explaining that this Court should enforce an appeal waiver and dismiss the appeal
when the appeal falls within the scope of the waiver, the plea agreement and waiver
were entered into knowingly and voluntarily, and no miscarriage of justice would
result), cert. denied, 540 U.S. 997 (2003); see also United States v. Scott, 627 F.3d
702, 704 (8th Cir. 2010) (“This court reviews de novo the validity and applicability
of [a defendant’s] appeal waiver.”). Finally, having reviewed the record
independently under Penson v. Ohio, 488 U.S. 75, 80 (1988), we find no non-
frivolous issues outside the scope of the appeal waiver. Accordingly, we dismiss this
appeal, and we grant counsel leave to withdraw subject to counsel informing Gwin
about procedures for seeking rehearing or filing a petition for certiorari.
                         ______________________________




                                          -2-